Citation Nr: 0930418	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  04-07 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for a service-connected skin disorder.  

2.  Entitlement to a disability rating in excess of 20 
percent for a service-connected low back disorder.  

3.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1973 to August 
1975 and from August 1987 to August 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2002, July 2003 and September 
2004 rating decisions of the Department of Veterans Affairs 
Regional Office (RO) in Nashville, Tennessee.  

The Veteran provided testimony in support of his claims at a 
hearing conducted before personnel at the RO in January 2005 
and before the undersigned Veterans Law Judge in July 2006.  
Written transcripts of both hearings were prepared and they 
have been incorporated into the evidence of record.  

While the Veteran's appeal was pending before the Board, the 
RO issued a rating decision in April 2009 granting the 
Veteran's claim of entitlement to service connection for 
tinnitus.  Since this grant constituted a full grant of the 
benefits sought on appeal, this claim is no longer in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  




FINDINGS OF FACT

1.  The evidence does not demonstrate that the Veteran's skin 
disorder covered 20 percent or more of his entire body prior 
to May 23, 2007.   

2.  As of May 23, 2007, the Veteran's skin disorder has 
affected 20 to 40 percent of his entire body.  

3.  The Veteran's low back disorder is manifested by pain and 
moderate limitation of motion of the thoracolumbar spine with 
flexion in excess of 30 degrees; it is not manifested by 
severe limitation of motion, ankylosis, or incapacitating 
episodes.  

4.  The preponderance of the evidence suggests that the 
Veteran has been totally unemployable since October 21, 2003 
due to his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 30 percent for a 
skin disorder, as of May 23, 2007, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.7, 4.118, Diagnostic Code 7806 (2008).  

2.  The criteria for a disability rating in excess of 20 
percent for a low back disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5292-93 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5239 & 5243 (2008).

3.  The criteria for a total disability evaluation based on 
individual unemployability due to service-connected PTSD have 
been met as of October 21, 2003.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2009), 38 C.F.R. §§ 3.159, 3.340, 
3.341, 4.16 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, letters partially satisfying the notice 
requirements under 38 C.F.R. § 3.159(b)(1) were sent to the 
Veteran in April 2002, August 2002 and November 2006.  The 
April 2002 letter was sent prior to the initial RO decision 
that is the subject of this appeal.  The letters informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and information in his 
possession to the RO.  

The Board acknowledges that the above letters do not fully 
meet the requirements of Vazquez-Flores and are not 
sufficient as to content and timing.  Specifically, the 
letters did not provide the Veteran with the language of the 
applicable diagnostic codes.  However, the Veteran was 
provided with this information in the April 2005 supplemental 
statement of the case (SSOC).  While this letter was not 
provided to the Veteran prior to the initial adjudication of 
the claims, the claims were subsequently readjudicated, no 
prejudice has been alleged, and none is apparent from the 
record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification 
followed by readjudication of the claim, such as an statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received VA medical 
examinations in September 2002, October 2003, November 2003, 
December 2005, May 2007 and September 2007, and VA has 
obtained these records as well as the records of the 
Veteran's outpatient treatment with VA.  Copies of the 
Veteran's Social Security Administration (SSA) records have 
also been incorporated into the evidence of record.  
Significantly, neither the Veteran nor his representative has 
identified any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2008).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2008).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Skin Disability

The Veteran contends that he is entitled to a disability 
rating in excess of 10 percent for his service-connected skin 
disorder.  The Veteran was originally granted service 
connection for a skin disorder in June 1995.  A 
noncompensable disability evaluation was assigned under 
Diagnostic Code 7806, effective as of August 9, 2004.  The 
Veteran's disability rating was increased to 10 percent in a 
December 2003 rating decision per Diagnostic Code 7806, 
effective as of October 21, 2003.  Upon review of the 
evidence of record, the Board finds that the Veteran is 
entitled to a disability rating of 30 percent under 
Diagnostic Code 7806, effective as of May 23, 2007.  

Diagnostic Code 7806 provides ratings for dermatitis or 
eczema.  Dermatitis or eczema is to be rated under either the 
criteria under Diagnostic Code 7806 or to be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability.  

Diagnostic Code 7806 provides that dermatitis or eczema that 
involves less than 5 percent of the entire body or less than 
5 percent of exposed areas affected, and no more than topical 
therapy is required during the past 12-month period, is rated 
noncompensably (0 percent) disabling.  Dermatitis or eczema 
that involves at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period, is rated 10 percent 
disabling.  Dermatitis or eczema that involves 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period, is rated 30 percent disabling.  
Dermatitis or eczema that involves more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period, is rated 60 percent 
disabling.  38 C.F.R. § 4.118. 

The Veteran was afforded a VA skin examination in September 
2002.  The examiner found no involvement of the scalp or 
face, but noted scattered cherry angiomas over the anterior 
chest wall.  The examiner also noted multiple papules and 
pustules of the abdomen, particularly on both flanks.  There 
was also involvement of the lateral and posterior arms 
bilaterally, and to a lesser extent, the buttocks.  Multiple 
dried lesions of the lower extremities were also noted.  The 
examiner diagnosed the Veteran with tinea cruris and 
folliculitis.  

The Veteran was afforded another VA skin examination in 
October 2003.  The examiner noted that the Veteran had an 
itchy rash that had been diagnosed as keratosis pilaris and 
folliculitis.  The Veteran had not received any recent 
therapy for this disorder, and his last dermatologist 
evaluation was noted to be in 1993.  The examiner also noted 
that the Veteran had a cyst on his left calf that had 
recently become inflamed.  The examiner concluded that the 
Veteran's keratosis pilaris was moderately extensive on his 
trunk.  The percentage of the body affected was not offered 
at this time.  

The Veteran was afforded a general VA examination in December 
2005.  The examiner noted that the Veteran had no active skin 
conditions at this time, other than skin tags on the neck and 
some areas of excoriation on his trunk.  The examiner noted 
that none of the Veteran's current skin conditions would be 
in the least bit debilitating.  

Finally, the Veteran was afforded a VA skin examination in 
May 2007.  According to the examiner, the Veteran had 
keratosis pilaris on his flank bilaterally, his back and his 
abdomen.  There were also two to four millimeter (mm) lesions 
on the erythematous base.  The examiner concluded that the 
Veteran's skin disorder covered approximately 20 percent of 
the Veteran's entire body with 10 percent of the affected 
areas being affected.  

The May 2007 VA examiner was asked to perform a new VA 
examination on the Veteran that included a review of the 
Veteran's claims file.  The new examination was performed in 
September 2007, and the examiner's findings were largely the 
same.  However, upon examination in September 2007, the 
examiner concluded that 30 percent of the Veteran's entire 
body was now affected.  The examiner prepared an addendum to 
this examination in May 2008, indicating that a review of the 
Veteran's claims file resulted in no significant new changes 
to the previous examination report.  

Based on the above evidence, the Board concludes that the 
Veteran is entitled to a 30 percent disability rating as of 
May 23, 2007, the date of the Veteran's May 2007 VA 
examination.  Where the evidence contains factual findings 
that show a change in the severity of symptoms during the 
course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  The next-higher disability rating of 30 
percent is warranted under Diagnostic Code 7806 when 20 to 40 
percent of the entire body is affected by the skin disorder.  
38 C.F.R. § 4.118.  According to the May 2007 VA examination, 
20 percent of the Veteran's entire body was affected by the 
Veteran's keratosis pilaris.  The examiner indicated in the 
September 2007 examination report that 30 percent of the 
Veteran's entire body was affected.  The Board recognizes 
that the VA examiner indicated that only 10 percent of the 
affected areas were affected.  However, it is not entirely 
clear what was meant by this statement, and as such, the 
Board will afford the Veteran the full benefit of the doubt 
and grant an increase to 30 percent.  

However, the evidence demonstrates that the Veteran is not 
entitled to a 30 percent disability evaluation prior to May 
23, 2007.  According to the December 2005 VA general 
examination, the Veteran had no active skin conditions at the 
time of examination.  Therefore, the evidence does not 
demonstrate that 20 to 40 percent of the Veteran's entire 
body was affected prior to the May 2007 examination.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007) (holding that when 
the evidence contains factual findings that show a change in 
the severity of symptoms during the course of the rating 
period on appeal, assignment of staged ratings would be 
permissible).  

The evidence also demonstrates that the Veteran is not 
entitled to the highest disability rating of 60 percent for 
his service-connected skin disorder as of May 23, 2007.  
According to Diagnostic Code 7806, a 60 percent disability 
rating is warranted when more than 40 percent of the entire 
body or exposed areas are affected, or, when there is 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12 months.  According to the September 2007 
VA examination, 30 percent of the Veteran's entire body was 
affected.  The examiner also noted that there was no skin 
disease treatment over the past 12 months.  Therefore, there 
is no evidence suggesting that the Veteran is entitled to a 
60 percent disability rating, since less than 40 percent of 
the Veteran's body, or his exposed areas, is affected by this 
skin disorder and there has been no systemic therapy during 
the past 12 months.  

Having afforded the Veteran the full benefit of the doubt, 
the Board concludes that the Veteran is entitled to the next-
higher disability rating of 30 percent for his service-
connected skin disability.  See 38 U.S.C. § 5107(b).  

Increased Rating for a Lower Back Disability

Relevant Facts and Regulations

The Veteran contends that he is entitled to a disability 
rating in excess of 20 percent for his service-connected back 
pain due to spondylolisthesis and spondylolysis (hereinafter 
a "back disability").  For historical purposes, service 
connection was granted in a June 1995 rating decision.  A 
disability evaluation of 10 percent was assigned under 
Diagnostic Code 5292, effective as of August 9, 1994.  VA 
received the Veteran's claim for an increased disability 
rating in November 2001.  The Veteran's disability rating was 
increased to 20 percent in a December 2002 rating decision, 
effective as of November 27, 2001.  The Veteran has indicated 
that he is not satisfied with the 20 percent disability 
rating either.  

The Veteran was afforded a VA spinal examination in September 
2002.  The Veteran reported having back pain with flare-ups 
of severe pain one to two times per year.  The Veteran was 
able to ambulate without assistive devices and there was no 
impairment of gait.  Flexion of the lumbosacral spine was to 
40 degrees with pain at 60 degrees, extension was to 20 
degrees but the Veteran could push to 30 degrees with pain, 
right lateral flexion was to 20 degrees, left lateral flexion 
was to 10 degrees, and bilateral rotation was to 20 degrees.  
Reflexes and lower extremity strength were found to be 
normal.  The examiner diagnosed the Veteran with 
spondylolysis of the L5-S1 level with a bulging disk and 
desiccation of the disk material.  

The Veteran was afforded an additional VA spinal examination 
in November 2003.  The examiner noted that the Veteran had a 
previous magnetic resonance image (MRI) in April 2002 that 
revealed disc desiccation at the L5-S1 level with a bulge 5 
millimeters (mm) to the right with some anterior sac 
compression and possible impingement on the right S1 nerve 
root.  Lumbar spine X-rays from January 2002 revealed 
bilateral pars defect at the L5-S1 level with no 
spondylolisthesis.  

The Veteran reported having constant pain in the back with 
intermittent tingling down the right leg.  Range of motion 
measurements were taken at this time.  Forward flexion was to 
35 degrees, extension was to 15 degrees, right lateral 
flexion was to 22 degrees, left lateral flexion was to 33 
degrees, right rotation was to 23 degrees and left rotation 
was to 25 degrees.  The examiner noted that the Veteran 
experienced pain on the extremes of range of motion in all 
planes.  X-rays were taken during this examination as well.  
The examiner concluded that the Veteran had a minor 
abnormality, with no evidence of fracture, subluxation or 
other acute pathology.  There was some sclerosis at the 
adjacent articular margins at the L5-S1 level, suggestive of 
early degenerative change.  

The Veteran was afforded a general VA examination in December 
2005.  The examiner noted that the Veteran reported a history 
of lower back pain.  The examiner concluded that the Veteran 
had normal range of motion of the lower back with some 
discomfort.  There was no limitation of motion upon 
repetition.  X-rays of the Veteran's lumbar spine revealed 
sclerosis at the adjacent articular margins at the L5-S1 
level which was suggestive of early degenerative changes.  
The examiner diagnosed the Veteran with early degenerative 
changes of the lumbar spine.  The examiner noted that the 
reports of neurological impairment could not be confirmed 
upon examination.  

Finally, the Veteran was afforded a VA spinal examination in 
May 2007.  The examiner later indicated that the Veteran's 
claims file was reviewed in a May 2008 addendum.  According 
to the examiner, the Veteran suffered from fatigue and 
weakness of the lower back with non-radiating pain.  There 
was no evidence of weakness or spasm.  The Veteran's posture 
and gait were found to be normal and there were no abnormal 
spinal curvatures upon examination.  Motor examination 
revealed full strength, and reflexes and sensation were 
normal upon examination.  No spinal ankylosis existed.  

Range of motion measurements were taken of the Veteran's 
thoracolumbar spine.  The Veteran had flexion to 80 degrees 
with pain upon repetition.  Extension was to 30 degrees with 
pain on repetition but no additional loss of motion.  
Bilateral flexion was to 30 degrees and bilateral rotation 
was to 30 degrees with pain on repetition with no additional 
limitation of motion.  Spinal X-rays revealed a mild early 
spondylosis of the lower lumbar spine with narrowed disc 
space at the L5-S1 levels with facet arthropathy.  The 
examiner also noted that the Veteran suffered 0 
incapacitating episodes during the prior 12 month period.  

The Board has also reviewed the Veteran's VA outpatient 
treatment records and his Social Security Administration 
(SSA) records.  In a March 2004 VA outpatient treatment note, 
the Veteran was noted to have complains of chronic right 
sided lower lumbar sacral pain that radiated into the right 
lower extremity.  According to a July 2004 bone density scan, 
the Veteran was diagnosed with lumbar osteoporosis.  

The Veteran's service-connected low back disability has been 
rated as 20 percent disabling under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes 5292.  During the 
pendency of this appeal, and as pertinent to this Veteran's 
disability, the rating criteria for evaluating disabilities 
of the spine were amended, effective September 26, 2003.  The 
Board is required to consider the claim in light of both the 
former and revised schedular rating criteria to determine 
whether an increased evaluation for this disability is 
warranted.  

VA's Office of General Counsel (OGC) has concluded that the 
amended rating criteria, if favorable to the claim, can be 
applied only for periods from and after the effective date of 
the regulatory change.  See VAOPGCPREC 3-2000.  What remains 
unclear, however, is whether the "old" criteria can be 
applied prospectively, although the OGC, in VAOPGCPREC 7-2003 
seems to indicate (this opinion is not entirely clear) that 
VA is no longer obligated to apply superseded rating schedule 
provisions prospectively for the period subsequent to the 
issuance of the revised rating criteria.  In any event, and 
given the confusing nature of this opinion, the Board, in 
giving the Veteran all due consideration, will apply the old 
criteria prospectively.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating. Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2004).  The 
Veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  

Evaluation Prior to September 2003 and Thereafter

Under the criteria in effect prior to September 26, 2003, 
limited motion of the lumbar spine was evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5292.  Under Diagnostic 
Code 5292, a 20 percent evaluation is assigned for moderate 
limitation of motion of the lumbar spine.  The highest rating 
allowable pursuant to this Diagnostic Code, 40 percent, will 
be awarded upon evidence of severe limitation of motion of 
the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).  

The Veteran was afforded VA examination in November 2003.  
According to this examination, the Veteran had limitation of 
flexion of the lumbar spine to 35 degrees and limitation of 
extension to 15 degrees.  X-rays revealed a "minor 
abnormality."  Subsequently, according to VA examination in 
December 2005, the Veteran was found to have a normal range 
of motion with some discomfort.  Finally, upon examination in 
May 2007, the Veteran had forward flexion to 80 degrees, 
extension to 30 degrees, and no flare-ups or incapacitating 
episodes.  

Therefore, the next-higher disability rating of 40 percent is 
not warranted under Diagnostic Code 5292, as there is no 
evidence of severe limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  The Veteran 
was noted to have a full range of motion in December 2005 and 
a nearly full range of motion in May 2007.  The Board 
recognizes that the Veteran was noted to have flexion to only 
35 degrees during the November 2003 examination.  Such a 
limitation of motion is not reflected in the subsequent 
evidence of record.  However, flexion to 35 degrees is still 
indicative of moderate, rather than severe, limitation of 
motion.  

Since the Veteran has been diagnosed with intervertebral disc 
syndrome, the Board has also considered whether the Veteran 
would be entitled to a higher disability rating under 
Diagnostic Code 5293.  The former provisions of Diagnostic 
Code 5293, in effect before September 23, 2002, provide 
criteria for evaluating intervertebral disc disease.  The 
next-higher 40 percent rating requires evidence of 
intervertebral disc disease which is severely disabling with 
recurring attacks and intermittent relief.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).  Under the revised 
provisions of Diagnostic Code 5293, in effect from September 
23, 2002 to September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopaedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  A 40 percent 
rating requires evidence of incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  For purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Id at Note (1).  The May 2007 VA 
examiner specifically noted that the Veteran had no 
incapacitating episodes over the last 12 months.  Therefore, 
a higher disability rating is not warranted due to 
incapacitating episodes.  

Evaluation Subsequent to September 2003

Under the criteria effective September 26, 2003, 
spondylolisthesis is to be evaluated under the general rating 
formula for rating diseases and injuries of the spine 
(outlined below).  38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2008).  

Under this rating formula, with or without symptoms such as 
pain, stiffness or aching in the area of the spine affected 
by residuals of injury or disease, a 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees, but not greater than 30 degrees; or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or the combined range of motion of the cervical 
spine not greater than 170 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent disability rating is 
warranted for unfavorable ankylosis of the entire cervical 
spine, or, forward flexion of the thoracolumbar spine 30 
degrees or less, or, favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a.  

As already discussed, the Veteran was noted to have forward 
flexion of the lumbar spine to 35 degrees in November 2003.  
Subsequently during the December 2005 VA examination, the 
Veteran was found to have a normal range of motion, which 
would indicate that the Veteran had flexion to 90 degrees.  
Finally, according to the May 2007 VA examination, the 
Veteran had flexion to 80 degrees.  Therefore, the evidence 
of record does not suggest that the Veteran has been entitled 
to a disability rating of 40 percent for limitation of motion 
of the thoracolumbar spine at any time during the pendency of 
this claim, as the Veteran has not been limited to 30 degrees 
of flexion or less.  Furthermore, the evidence demonstrates 
that the Veteran does not have ankylosis of the lumbar spine, 
as favorable ankylosis is the fixation of a spinal segment at 
0 degrees.  Id at Note (5).  The Veteran's spine has 
maintained a significant range of motion.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2008).  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) less 
movement than normal; (b) more movement than normal; (c) 
weakened movement; (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; (f) pain on movement, swelling, deformity 
or atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight 
bearing are related considerations.  38 C.F.R. § 4.45 (2008).  

However, even when applying the above DeLuca criteria, the 
Board still finds that the Veteran's limitation of motion is 
insufficient to warrant the next-higher 40 percent disability 
evaluation.  Upon examination in November 2003, the Veteran 
was noted to only have pain at the extremes of his range of 
motion, indicating that the Veteran did not have additional 
limitation due to pain.  The December 2005 VA examiner only 
found evidence of some discomfort through the Veteran's full 
range of motion, while the May 2007 VA examiner concluded 
that the Veteran did not have flare-ups or additional loss of 
motion due to pain on repetitive use.  As such, the evidence 
does not suggest that the Veteran's limitation of motion 
reached a "severe" degree, or that flexion was limited to 
30 degrees or less, due to pain.  

The Board has also considered whether the Veteran would be 
entitled to a higher disability rating under the Formula for 
Rating Intervertebral Disc Syndrome as it has existed since 
September 26, 2003.  Intervertebral disc syndrome is to be 
rated based on incapacitating episodes.  The next-higher 
disability rating of 40 percent is warranted for 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a.  For rating purposes, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id 
at Note (1).  However, the May 2007 VA examiner specifically 
noted that the Veteran had no physician ordered bed rest in 
the past 12 months.  As such, a 40 percent disability rating 
would not be warranted based on incapacitating episodes 
either.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the Veteran's symptoms have been no more than 20 percent 
disabling throughout the course of the period of the appeal, 
and as such, staged ratings are not warranted.  According to 
the November 2003 VA examination, the Veteran had flexion of 
the thoracolumbar spine in excess of 30 degrees.  
Subsequently, the Veteran had flexion of the spine to 90 
degrees in December 2005 and flexion to 80 degrees in May 
2007.  As such, a disability rating in excess of 20 percent 
has not been warranted at any time during the pendency of the 
Veteran's claim.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to a disability rating in excess of 20 percent for a low back 
disorder must be denied.

Entitlement to TDIU Benefits

Relevant Laws and Regulations 

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when: 1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16(a).  

To meet the requirement of "one 60 percent disability" or 
"one 40 percent disability," the following will be 
considered as one disability: (1) disability of one or both 
lower extremities, including the bilateral factor, if 
applicable; (2) disabilities resulting from one common 
etiology; (3) disabilities affecting a single body system; 
(4) multiple injuries incurred in action; and (5) multiple 
disabilities incurred as a prisoner of war.  Id.  

In addition to the foregoing, there must be evidence that the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  Id.  Marginal employment is not 
considered substantially gainful employment.  Id.  A total 
disability rating may also be assigned pursuant to the 
procedures set forth in 38 C.F.R. § 4.16(b) for veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
section 4.16(a).  

Facts and Analysis

The Veteran contends that he is entitled to TDIU benefits 
based on individual unemployability.  In this case, the 
Veteran is service-connected for posttraumatic stress 
disorder (PTSD) rated as 50 percent disabling, a skin 
disability rated as 30 percent disabling, a back disability 
rated as 20 percent disabling, a neurological disability of 
the lumbar spine rated as 10 percent disabling, varicose 
veins of the left leg rated as 10 percent disabling and 
tinnitus rated as 10 percent disabling.  The Veteran's 
combined disability rating is 80 percent.  Thus, the minimum 
percentage requirements for a TDIU set forth in 38 C.F.R. § 
4.16(a) have been met.  

In September 2002, the Veteran underwent a psychological 
consultation with a VA psychologist.  The psychologist 
diagnosed the Veteran with PTSD, chronic, mild.  A Global 
Assessment of Functioning (GAF) score of 41 was assigned at 
this time.  GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health illness.  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  Scores 
ranging from 41 to 50 illustrate serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning.  Id.  The psychologist 
concluded that the Veteran was currently unable to obtain or 
maintain gainful employment due to his PTSD.  

The Veteran was afforded a VA examination in December 2005 
for the purpose of determining whether he was unemployable as 
a result of any of his service-connected disabilities 
individually or in combination.  The examiner's final opinion 
was that the Veteran did not have any disabilities that were 
debilitating enough to exclude him from employment.  However, 
the examiner did not consider the Veteran's PTSD when making 
this determination.  The examiner referred the rater to the 
previous mental health examination of record to assess the 
Veteran's psychiatric condition.  

The record contains a VA PTSD evaluation from November 2005.  
During the examination, the Veteran reported being unable to 
work since 1995.  The Veteran also reported being homeless 
and sleeping under bridges prior to his diagnosis of PTSD in 
September 2002.  The examiner noted that the Veteran had been 
receiving treatment for his PTSD since this time with some 
improvement.  However, the examiner opined that the Veteran 
had not gotten well enough to obtain gainful employment 
through his treatment.  The examiner confirmed the diagnosis 
of chronic PTSD and assigned a GAF score of 48.  The examiner 
concluded that the Veteran was still unable to obtain work or 
be gainfully employed.  

Based on the above evidence, the Board finds that the Veteran 
is entitled to TDIU benefits.  Both VA psychological 
examiners have confirmed that the Veteran is unable to obtain 
or maintain employment as a result of his service-connected 
PTSD.  The criteria for granting TDIU benefits have therefore 
been met.  See 38 C.F.R. § 4.16(a).  

However, the Veteran is not entitled to benefits prior to 
October 21, 2003.  In the December 2003 rating decision, the 
Veteran's service-connected skin disability was increased 
from 0 percent disabling to 10 percent disabling, effective 
October 21, 2003.  As a result, the Veteran's combined 
disability evaluation reached 70 percent for the first time 
as of October 21, 2003.  Prior to October 21, 2003, the 
Veteran's combined disability evaluation was 60 percent.  As 
already indicated, TDIU benefits are warranted if there are 
two or more disabilities when at least one disability is 
ratable at 40 percent or more, and there are sufficient 
additional disabilities to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16(a).  Therefore, the 
Veteran did not meet the minimum percentage requirements for 
TDIU prior to October 21, 2003.  

Having afforded the Veteran the full benefit of the doubt, 
the Board concludes that the Veteran is entitled to TDIU 
benefits as of October 21, 2003.  See 38 U.S.C. § 5107(b).  
The claim is granted.  








	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a disability rating of 30 percent for a 
service-connected skin disorder is granted.  

Entitlement to a disability rating in excess of 20 percent 
for a service-connected low back disorder is denied.  

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU) is granted effective October 21, 2003.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


